      Case 4:20-cv-00007-CDL-MSH Document 24 Filed 12/01/20 Page 1 of 4




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                             COLUMBUS DIVISION

CHARLES MYRON TAYLOR, II,        :
                                 :
                 Plaintiff,      :
                                 :
           v.                    :
                                 :                 No. 4:20-cv-00007-CDL-MSH
Commissioner TIMOTHY C. WARD, :
et al.,                          :
                                 :
                 Defendants.     :
_________________________________:

                                ORDER OF DISMISSAL

       Plaintiff Charles Myron Taylor, II, a prisoner in Rutledge State Prison in Columbus,

Georgia, filed a pro se civil rights complaint pursuant to 42 U.S.C. § 1983. Compl., ECF

No. 1. Plaintiff also moved for leave to proceed in this action in forma pauperis. Mot.

for Leave to Proceed In Forma Pauperis, ECF No. 2. On January 15, 2020, Plaintiff was

ordered to recast his complaint and pay an initial partial filing fee of $12.00. Order, ECF

No. 5. Thereafter, the Court did not receive either a recast complaint or the initial partial

filing fee within the allotted time. As a result, Plaintiff was ordered to show cause to the

Court why this case should not be dismissed for failure to comply with the previous order.

Order to Show Cause, ECF No. 6.

       After the order to show cause was entered, Plaintiff filed multiple documents, but

he did not pay the initial partial filing fee or otherwise address the filing fee issue in any

way. Despite Plaintiff’s failure to pay the initial partial filing fee or otherwise address the

issue, Plaintiff was given an additional opportunity to respond because his filings appeared
      Case 4:20-cv-00007-CDL-MSH Document 24 Filed 12/01/20 Page 2 of 4




to indicate that he wanted to proceed with this action. To that end, another order to show

cause was entered, directing Plaintiff to address the filing fee issue. Order to Show Cause,

ECF No. 12. Following the entry of the second order to show cause, Plaintiff again failed

to pay the initial filing fee or otherwise address the filing fee issue. Moreover, the order

to show cause was returned to the Court with a notation that Plaintiff had refused that piece

of mail. Mail Returned, ECF No. 13. Under these circumstances, the Court dismissed

Plaintiff’s complaint for failure to comply with the Court’s orders. Order Dismissing

Compl., ECF No. 16.

       On June 16, 2020, Plaintiff filed a notice of appeal from the dismissal order. Notice

of Appeal, ECF No. 18. Thereafter, on July 15, 2020, the Eleventh Circuit dismissed

Plaintiff’s appeal for failure to pay the appellate filing fee or move to proceed in forma

pauperis. Mandate of USCA Dismissing Notice of Appeal, ECF No. 22. Plaintiff has

now filed a motion, which appears to be seeking leave to appeal in forma pauperis. Mot.

for Leave to Proceed In Forma Pauperis, ECF No. 23.               As Plaintiff’s appeal was

dismissed over four months ago, it appears that any request to proceed on appeal in forma

pauperis is now moot and may be denied as such. Even if Plaintiff’s request is not moot,

however, Plaintiff’s appeal would not be taken in good faith, and thus, his request is now

denied for that reason.1


1
 In the motion, Plaintiff also demands that his case be sent to the court in the Northern
District of Georgia. Mot. 1, ECF No. 23. Plaintiff’s case is now closed, and there is no
basis for the Court to transfer this case to the Northern District of Georgia or for that Court
to review the closure in this case. Moreover, to the extent that Plaintiff may be again
seeking to appeal his case, he already filed a notice of appeal to the Eleventh Circuit, which,
as discussed above, dismissed his case for failure to pay the filing fee or seek leave to

                                              2
      Case 4:20-cv-00007-CDL-MSH Document 24 Filed 12/01/20 Page 3 of 4




       On this point, a court may authorize an appeal of a civil action without prepayment

of fees if the prisoner submits an affidavit that includes a statement of all assets and that

states the prisoner is unable to pay the filing fee or give security therefor.2 See 28 U.S.C.

§ 1915(a)(1). Nevertheless, this Court may deny in forma pauperis status if the Court

determines the appeal is not taken in good faith. See 28 U.S.C. § 1915(a)(3) (“An appeal

may not be taken in forma pauperis if the trial court certifies in writing that it is not taken

in good faith.”). “Good faith” means that an issue exists on appeal that is not frivolous

under an objective standard. Coppedge v. United States, 369 U.S. 438, 444-45 (1962);

Rudolph v. Allen, 666 F.2d 519, 520 (11th Cir. 1982).

       In the Court’s best judgment, Plaintiff may not present any non-frivolous issue in

an appeal from the dismissal in this case, as the case was properly dismissed following

Plaintiff’s failure to comply with the Court’s orders.        The Court therefore certifies,

pursuant to § 1915(a)(3), that Plaintiff’s appeal is not taken in good faith. Accordingly,

Plaintiff’s motion to proceed in forma pauperis on appeal is hereby DENIED.

       If Plaintiff wishes to proceed with his appeal, he must pay the entire $505 appellate

filing fee. Because Plaintiff has stated that he cannot pay the fee immediately, he must

pay using the partial payment plan described under 28 U.S.C. § 1915(b). Pursuant to


appeal in forma pauperis.
2
 The Court notes that Plaintiff has not submitted a copy of his prisoner trust fund account.
Thus, the Court has no way of determining Plaintiff’s ability to pay the appellate filing fee.
The Court, however, does not deny Plaintiff’s motion to proceed in forma pauperis on
appeal for this reason. Instead, as discussed herein, the Court denies Plaintiff’s motion to
proceed in forma pauperis on appeal because an appeal from this action cannot be taken in
good faith.

                                              3
      Case 4:20-cv-00007-CDL-MSH Document 24 Filed 12/01/20 Page 4 of 4




section1915(b), the prison account custodian where Plaintiff is confined shall cause to be

remitted to the Clerk of this Court monthly payments of 20% of the preceding month’s

income credited to Plaintiff’s account (to the extent the account balance exceeds $10) until

the $505 appellate filing fee has been paid in full. Checks should be made payable to

“Clerk, U.S. District Court.” The Clerk of Court is DIRECTED to send a copy of this

Order to the custodian of the prison in which Plaintiff is incarcerated.

       SO ORDERED, this 1st day of December, 2020.



                                           S/Clay D. Land
                                           CLAY D. LAND
                                           U.S. DISTRICT COURT JUDGE
                                           MIDDLE DISTRICT OF GEORGIA




                                              4
